          Case 2:20-cv-01927-RBS Document 4 Filed 06/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEPHANIE JONES,

                               Plaintiff,
                                                              Docket No.: 2:20-cv-1927
                v.

 EASTERN AIRLINES, LLC, JOSEPH
 MAROTTA, and STEVEN HARFST,                                     Electronically Filed

                               Defendants.



                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on a date and time to be determined by the Court,

defendants Eastern Airlines, LLC, Joseph Marotta, and Steven Harfst (collectively

“Defendants”) shall move before The Honorable R. Barclay Surrick, S.U.S.D.J. to dismiss

Plaintiff’s Complaint with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

       PLEASE TAKE FURTHER NOTICE that Defendants shall rely upon their

accompanying memorandum of law and the authorities cited therein in support of their

arguments for dismissal.

Dated: June 19, 2020                                       Respectfully submitted,

                                                           FORDHARRISON LLP

                                                           s/ Mark A. Saloman
                                                           Mark A. Saloman, Esq.
                                                           300 Connell Drive, Suite 4100
                                                           Berkeley Heights, NJ 07922
                                                           Tel.: 973-646-7300
                                                           msaloman@fordharrison.com

                                                           Counsel for Defendants
                                                           Eastern Airlines, LLC, Joseph
                                                           Marotta, and Steven Harfst
